Citation Nr: 1139205	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for allergies, including allergic rhinitis.  

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with sacroiliitis.

6.  Entitlement to an initial rating in excess of 10 percent for paralysis of the left femoral external cutaneous nerve.  

7.  Entitlement to an initial compensable rating for actinic keratosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1982 to May 2007.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in May and October 2008.  

In April 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

The issues of entitlement to service connection for asthma and entitlement to an increased initial rating for the Veteran's service-connected lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On April 19, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that the Board withdraw the issue of entitlement to an initial compensable rating for actinic keratosis.  

2.  The presence of chronic, identifiable bronchitis has not been established.  

3.  Allergic rhinitis was first manifested in service.  

4.  The presence of a chronic, identifiable psychiatric disability has not been established.

5.  Since service connection became effective, the Veteran's paralysis of the left femoral external cutaneous nerve has been productive of no less than severe impairment.  


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to an initial compensable rating for actinic keratosis, the Veteran has met the criteria to withdraw that issue from the appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The claimed bronchitis is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  Allergic rhinitis is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303 (2011).

4.  The claimed psychiatric disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303 (2011).

5.  The criteria have not been met for an initial rating in excess of 10 percent for paralysis of the left femoral external cutaneous nerve.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8529 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Actinic Keratosis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his April 2011 hearing before the undersigned Veteran's Law Judge, the Veteran withdrew the issue of entitlement to an initial compensable rating for actinic keratosis.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that appeal, and it is dismissed.

VA's Duty to Notify and Assist

Still on appeal to the Board are the issues of entitlement to service connection for allergies, including allergic rhinitis; asthma; bronchitis; and a psychiatric disorder, as well as the issues of entitlement to an increased rating for the Veteran's service-connected paralysis of the left external femoral cutaneous nerve.  Prior to consideration of the merits of those issues, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In 2007, VA received the Veteran's claims of entitlement to service connection for the residuals of a fractured left hip/femur, chronic allergies/rhinitis, asthma, bronchitis, and a psychiatric disorder.  There is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of those applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records and reports reflecting his treatment or evaluation in service by private health care providers, e.g., M. G. M., M.D.A. M. L., M.D., S. B., M.A. in January 2007, Reston Hospital Center in December 1999 and May 2007; records from private health care providers reflecting the Veteran's treatment since service, e.g., the Leesburg/Sterling Family Practice, dated in August 2007 and February 2008, Reston Hospital Center in February 2008, Canadian Valley Family Care, dated in June, September, and November 2008; the Oklahoma Allergy and Asthma Clinic, dated in September 2008, statements by the Veteran's wife, former fellow service members, and a co-worker, dated in February 2008; the transcript of a February 2009 hearing held at the RO before a VA Decision Review Officer; and the report of the Veteran's April 2011 hearing held at the RO before the undersigned Veterans Law Judge.  

In November 2007; February, May, and June 2008; February 2009, and January 2010, VA examined the Veteran to determine, in part, the nature, etiology, and extent of any low back disorder, left thigh disorder, asthma, bronchitis, allergies,  and psychiatric disorder.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In May 2008, the RO granted entitlement to service connection for a scar, status post open reduction internal fixation, left hip, with residual paresthesia of the left lateral femoral cutaneous nerve.  The RO assigned a noncompensable rating, effective June 1, 2007.  In March 2009, the RO assigned a separate 10 percent disability rating for paralysis of the left femoral external cutaneous nerve.  However, the RO retained the effective date of June 1, 2007.  The Veteran disagreed with that rating and appealed it to the Board.  

Inasmuch as it is derived from the initial service connection claim, the issue of entitlement to an increase rating for paralysis of the left femoral external cutaneous nerve is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of the issue of entitlement to an increased rating for paralysis of the left femoral external cutaneous nerve.  

In light of the foregoing, the Board finds that the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issues of entitlement to service connection for allergies, including allergic rhinitis; asthma; bronchitis; and a psychiatric disorder, as well as the issue of entitlement to an increased rating for the Veteran's service-connected paralysis of the left femoral external cutaneous nerve.  .He has not identified any outstanding evidence which could support any of those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the noted issues.

Analysis

The Service Connection Claims

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Nevertheless, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he has experienced.  For example, he is competent to report his that he had difficulty breathing in service and that such problems have continued since that time.  He is also competent to report episodes of impaired concentration or loss of memory.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Bronchitis

During his hearings on appeal, and in various documents submitted in support of his appeal, the Veteran has contended that he his bronchitis was first manifested in service and that service connection is, therefore, warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The report of the Veteran's June 1981 examination for flight duty and the Reserve Officer Training Corps, is negative for any complaints or clinical findings of bronchitis.  He reported that his health was excellent and responded in the negative, when asked if he then had, or had ever had, bronchial asthma; ear, nose, or throat trouble; chronic or frequent colds; shortness of breath, or pain or pressure in his chest.  Indeed, the examination showed that his nose, sinuses, mouth, throat, and lungs and chest were normal. 

During service, the Veteran was treated on three occasions for bronchitis, February 1991, December 1999, and May 2007.  Such treatment, approximately eight years apart does not suggest the continuity of symptomatology necessary to show the presence of a chronic disorder.  In fact, there was no diagnosis of chronic bronchitis in service.  

During his November 2006 service retirement examination, the Veteran did report lifelong hayfever, moderate asthma during allergy season, and sinusitis during his worst cases.  However, there were no complaints or clinical findings of bronchitis, and on examination, his nose, sinuses, mouth, throat, and lungs and chest were found to be normal.  

Despite the infrequent findings of bronchitis in service, VA examined the Veteran in May 2008 to determine the nature and etiology of any bronchitis found to be present.  Although the Veteran reported that his bronchitis had existed since 1984, the examination, which included pulmonary function tests, was negative for any evidence of pathology to render a diagnosis of bronchitis.  In addition, there is no subsequent objective evidence to substantiate the Veteran's claim that he currently has bronchitis.  

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against a finding that the Veteran had chronic bronchitis in service or that he currently has bronchitis.  Absent such findings, he does not meet the criteria for service connection.  Accordingly, service connection for bronchitis is not warranted, and that portion of the appeal is denied.  

Allergies, including Allergic Rhinitis

The Veteran contends that he has allergic rhinitis which was first manifested in service and was aggravated by the environmental conditions he experienced at various duty stations throughout his service career.  Therefore, he maintains that service connection is warranted.  After reviewing the record in light of the applicable law, the Board agrees.  Accordingly, that portion of the appeal will be allowed.  

As with bronchitis, the report of the Veteran's June 1981 examination for flight duty and the Reserve Officer Training Corps, is negative for any complaints or clinical findings of allergies, including allergic rhinitis.  He reported that his health was excellent and responded in the negative, when asked if he then had, or had ever had, hay fever; ear, nose, or throat trouble; chronic or frequent colds; shortness of breath, or pain or pressure in his chest.  Indeed, the examination showed that his nose, sinuses, mouth, throat, and lungs and chest were normal.  Therefore, with respect to allergic rhinitis, he was presumed to be in sound physical condition at the time he entered service.

Unlike bronchitis, however, the Veteran's service treatment records are replete with findings of allergic rhinitis.  That disorder was first manifested in service in May 1987 and continued throughout the Veteran's lengthy service career.  Although he reported that he had experienced hay fever (allergic rhinitis) all of his life (See, e.g., the reports of his examinations in service in September 1997 and November 2006), statements of Veterans relating to the origin, or incurrence of any disease or injury made in service, even if made to a medical professional, are of no force and effect if other data do not establish the fact. § 3.304(b)(3) (2011).  

In this case, there is no basis in the record to determine whether the Veteran's reports of preservice allergic rhinitis represented manifestations of a chronic condition or were, rather, acute and transitory.  Indeed, there is simply no competent evidence to support the Veteran's assertions of preservice allergic rhinitis.  Absent such evidence, the Veteran's assertions, do not constitute clear and unmistakable evidence to rebut the presumption that he was in sound physical condition at the time he entered service.  See Gahman v. West, 13 Vet. App. 148, 150 -151 (1999).

In addition to the many reports of allergic rhinitis in service, the post-service medical records, such as those from the Oklahoma Allergy and Asthma Clinic and Canadian Valley Family Care, dated in September and November 2008, show that the Veteran has continued to have allergic rhinitis.

Inasmuch as the Veteran's allergic rhinitis was first manifested in service in 1987 and inasmuch as he has had continuing symptomatology since that time, the Board concludes that the evidence supports his claim.  Accordingly, service connection for allergic rhinitis is warranted, and to that extent, the appeal is allowed.

The Psychiatric Disorder

During his hearings on appeal, and in various documents submitted in support of his appeal, the Veteran has contended that has a psychiatric disorder, due, in part, to a head injury he sustained in a skiing accident in service.  He states that in service he would lose focus and concentration in the midst of a conversation or presentation and that he has continued to have those difficulties since his retirement.  He also reports that he has experienced memory problems.  He notes that neuropsychological testing since service has confirmed manifestations of anxiety and depression and impairment of his executive abilities.  Therefore, he maintains that service connection for a psychiatric disorder is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, that portion of the appeal will, also, be denied.  

A review of the Veteran's service treatment records and the report of his June 1981 entrance for flight duty and the Reserve Officer Training Corps are negative for any complaints or clinical findings of a psychiatric disorder of any kind or of a head injury or the residuals of a head injury.  During an April 2006 examination in service, the Veteran reported habitual stuttering and stammering and frequent trouble sleeping.  However, he responded in the negative, when asked if he then had, or had ever had, a head injury, amnesia or a loss of memory, or nervous trouble of any sort.  On examination, his psychiatric processes were found to be normal.  

During his November 2006 service retirement examination, the Veteran did complain of memory and concentration problems.  However, the examiner reported that the Veteran's mental status examination was grossly intact.  In January 2007, neuropsychological testing was performed to evaluate the Veteran's cognitive functioning.  Following the testing, the examiner noted a mild reduction in the Veteran's executive abilities, such as those associated with strategy formation, planning, and response set shifting.  The examiner noted that those symptoms could improve with time, using a CPAP machine to assist him in ameliorating his manifestations of sleep apnea.  However, the examiner found no evidence or more widespread dysfunction.  Indeed, the examiner concluded that the Veteran was an intelligent man with well-developed attentional, learning, and spatial abilities.  

Since his retirement from service the Veteran has continued to report memory problems and a loss of focus and has submitted statements from former fellow service members and from his wife and a co-worker attesting to those problems in and after service.  Therefore, in June 2008, the Veteran was examined by VA to determine the nature and extent of any psychiatric disorder found to be present.  

During his VA examination, the Veteran reported that in approximately 2000, he had first noticed memory problems with respect to things people said to him.  He stated that he experienced such problems when he dealt with people or when he did things he did not enjoy such as boring office work.  He stated that he did not have such problems when driving a car or piloting a helicopter.  He denied that he had ever had treatment for a psychiatric problems.  On examination, the examiner did not see any impairment in the Veteran's thought processes or ability to communicate.  His short and long term memories were good, and the examiner noted no history or evidence of abnormal behaviors.  Although the Veteran admitted some feelings of depression, the examiner was unable to document the criteria of a specific psychiatric diagnosis.  The examiner stated that the Veteran did appear to have some selective memory impairment due to fatigue but denied such a problem when doing something he enjoyed.  Nevertheless, the examiner recommended that the Veteran have a neurological examination and undergo neuropsychological testing.  

Following the neurological examination, the examiner stated that no significant neurologic deficit was noted.  During the neuropsychological testing, the Veteran's performance was variable with difficulties noted in verbal memory, verbal abstract reasoning, and heightened anxiety.  On an extensive questionnaire pertaining to his emotions and overall personality, the Veteran endorsed symptoms associated with depression, anxiety/apprehension, feelings of inadequacy, sleep and concentration difficulties, and a tendency to keep others at an emotional distance.

During the neuropsychological testing, it was noted that the Veteran had a history of multiple head traumas in service.  However, none of the reported traumas were noted in his service treatment records.  Additionally, the examiner stated that although the Veteran did not meet the criteria for a diagnosis, he could be experiencing some symptoms commonly found in people with posttraumatic stress disorder (PTSD).  

The reports of the neurological examination and the neuropsychological testing were returned to the examiner who performed the May 2008 VA psychiatric examination.  Following his review of those reports, the psychiatric examiner concluded that no significant impairment or deficits had been noted.  The examiner reiterated that a psychiatric diagnosis was not warranted.  He concluded that it was not likely that a mental disorder was the cause of or related to the memory loss and cognitive impairment reported by the Veteran.

Since the VA psychiatric and neurologic examinations and the neuropsychological testing in 2008, the evidence does not show, and the Veteran does not contend that he has had an identifiable psychiatric disorder.  In fact, during his April 2011 hearing before the undersigned Veterans Law Judge, he acknowledged that he did not have a psychiatric diagnosis.  In this regard, the Board notes that the impairment of his executive abilities or his anxiety symptoms have simply not been found to be manifestations of a chronic, identifiable psychiatric disease of any kind.  Absent evidence of a chronic, identifiable psychiatric disorder in or after service, the Veteran does not meet the criteria for service connection.  Therefore service connection is not warranted, and the appeal is denied.

Additional Considerations

With respect to the denials of entitlement to service connection for bronchitis and for a psychiatric disorder, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bronchitis and for a psychiatric disorder.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Increased Rating Claim

The Veteran also seeks an increased initial rating for his service-connected paralysis of the left femoral external cutaneous nerve.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Paralysis of the left femoral external cutaneous nerve is rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8529 (2011).  Under that code, a 10 percent rating is the highest schedular evaluation available.  Therefore, the Board will consider the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected paralysis of the left femoral external cutaneous nerve.  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected paralysis of the left femoral external cutaneous nerve.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. In sum, the evidence does not support the proposition that the Veteran's paralysis of the left femoral external cutaneous nerve presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

The appeal is dismissed with respect to the issue of entitlement to an initial compensable rating for actinic keratosis.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for allergic rhinitis is granted.  

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to an initial rating in excess of 10 percent is denied for paralysis of the left femoral external cutaneous nerve.  


REMAND

The Veteran also seeks entitlement to service connection for asthma.  

The Veteran's service treatment records and the report of a June 1981 examination for flight duty and for the Reserve Officer Training Corps, are negative for any complaints or clinical findings of asthma.  

During his November 2006 service retirement examination, the Veteran reported moderate asthma during allergy season.  However, an examination showed that his nose, sinuses, mouth, throat, and lungs and chest were normal.  

In May 2008, the Veteran was examined by VA to determine, in part, the nature and etiology of any asthma found to be present.  However, the examiner found no pathology to render a diagnosis of asthma.  

In September 2008, the Veteran was treated for asthma at the Oklahoma Allergy and Asthma Clinic and at Canadian Valley Family Care.

To date, the Veteran's claim of entitlement to service connection for asthma has been denied on the basis that there were no findings of asthma during service.  However, in light of the foregoing grant of service connection for allergic rhinitis and the diagnoses of asthma after service, the record suggests that the Veteran's asthma may be proximately due to or aggravated by his service-connected allergic rhinitis.  Therefore, additional development of the record is warranted prior to further consideration by the Board.  

In making this determination, the Board notes that service connection has already been established for obstructive sleep apnea, evaluated as 50 percent disabling.  The March 2009 Statement of the Case correctly notes that VA regulations specifically prohibit assigning separate evaluations for respiratory disorders such as obstructive sleep apnea and asthma.  38 C.F.R. § 4.96 (2011).  However, such prohibition does not prevent or otherwise discourage the establishment of service connection for each of those disorders.  Rather, the VA regulations state that a single rating will be assigned for the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such an evaluation.  Id.  

Finally, the Veteran seeks an initial rating in excess of 10 percent for his service-connected degenerative joint disease of the lumbar spine with sacroiliitis.  In that regard, he has not yet been sent notice of VA's duty to assist him in the development of that claim.  

During his April 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that during the previous year, he had experienced an episode of low back disability so disabling that he went to the emergency room.  He reported that he received an injection in his lumbar spine and that he was prescribed muscle relaxers.  

The last piece of medical evidence on file is the report of the Veteran's January 2010 VA examination.  Inasmuch as that was more than one year prior to the Veteran's hearing before the undersigned Veterans Law Judge, it is reasonable to conclude that the report of the Veteran's emergency room treatment for his back has not been requested for association with the claims file.  However, such evidence could well be relevant to the Veteran's claim for an increased rating for his service-connected low back disability.  

In light of the foregoing discussion and need for further development, the case is REMANDED for the following actions:

1.  Inform the Veteran of VA's duties to assist him in the development of his claim of entitlement to an initial rating in excess of 10 percent for his service-connected degenerative joint disease of the lumbar spine with sacroiliitis.  38 U.S.C.A. §§ 5103, 5103A.  

2.  Request that the Veteran provide the name and address of the emergency room where he was treated for his service-connected low back disability after January 2010.  Also request that he provide the date of that treatment.  

Then, request the records of the Veteran's treatment directly from the medical facility so identified.  Such records should include, but are not limited to, discharge summaries, consultation reports, surgical reports, X-ray reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records. 

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the medical facility identified by the Veteran is affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If the medical facility identified by the Veteran is not affiliated with the federal government, and the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a respiratory examination to determine the nature and extent of any respiratory disability found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review  in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If asthma is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's asthma, is proximately due to, or has been aggravated by, his service-connected allergic rhinitis.  

In making its determination, the examiner will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury, unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).
In the event that the Veteran does not report for the aforementioned examination, a copy of the letter notifying him of the date, time, and place of the examination must be associated with the claims folder.  It should also be indicated whether any such notice was returned as undeliverable.

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for asthma and entitlement to an initial rating in excess of 10 percent for his service-connected degenerative joint disease of the lumbar spine with sacroiliitis.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


